DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112(b)
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 6 and 24-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “the buccal surface” (line 2) which lacks antecedent basis. 
Claim 24 recites “wherein the screw has a head” (line 2) which is unclear whether such “head” is the same or different from “a head of the screw” previously defined in the base claim 1 (line 14-15). 
Claim 27 recites “a screw abutment seat” (line 3) which is unclear whether such recitation is the same or different from “a screw abutment seat” previously defined in the base claim 1 (line 13). 
Claim 28 and 29 each recites “a screw head” (lines 2-3) which is unclear whether such “screw head” is the same or different from “a head of the screw” previously defined in the base claim 1 (line 14-15).
All dependent claims are rejected herein based on dependency (claims 25-26 and 30-31 depend on claim 24 which is rejected herein). 

Allowable Subject Matter
4.	Claims 1, 3-4, and 7-10, are allowed.
5.	Claims 6 and 24-31 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Election/Restrictions
6.	The restriction requirement as set forth in the Office action mailed on 12/06/2021, has been reconsidered in view of the allowability of (claims 1, 3-4, 7-10) the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
Rejoinder of claim 11: The restriction requirement of claim 11 (directed to an assembly for a dental implant) is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.  Claim 11 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Claims 12-13 and 22-23 stand withdrawn: However, claims 12-13 and 22-23 are directed to a method for designing a drop-shaped screw conduit only, not a method of manufacturing the dental superstructure of claim 1).  Therefore, claims 12-13 and 22-23 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112(d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11 appears to depend on base claim 1, but recites a different preamble from the preamble of the base claim 1.  Therefore, claim 11 is directed to an invention different from the invention of claim 1, failing to meet the infringement test for dependents claims as set forth in MPEP 608.01(n).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
9.	Applicant’s arguments filed 04/06/2022  been fully considered and are persuasive.  The ground(s) of rejection under Elsner and Benzon has been withdrawn.  Neither Elsner nor Benzon disclose drop-shaped screw conduit having an insertion portion extending conically outwardly from the inlet in combination with other elements and their elements as set forth in the claims.  
	Claims 1, 3-4, and 7-10, are allowed.
Claims 6 and 24-31 are rejected under 35 USC § 112(b) as detailed above. 
Claims 11 is rejected under 35 USC § 112(d) as detailed above. 

 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner HAO D. MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772 

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772